            Case 1:19-cv-01136-APM Document 16 Filed 05/01/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DONALD J. TRUMP; THE TRUMP
ORGANIZATION, INC.; TRUMP
ORGANIZATION LLC; THE TRUMP
CORPORATION; DJT HOLDINGS LLC;
THE DONALD J. TRUMP REVOCABLE
TRUST; and TRUMP OLD POST OFFICE
LLC,

                              Plaintiffs,

       v.                                                  Case No. 1:19-cv-01136-APM

MAZARS USA LLP,

                             Defendant,

COMMITTEE ON OVERSIGHT AND
REFORM OF THE U.S. HOUSE OF
REPRESENTATIVES,

                  Intervenor-Defendant.


                                 NOTICE OF APPEARANCE

       I, Douglas N. Letter, hereby enter my appearance as counsel of record in the above-

captioned case for the Committee on Oversight and Reform of the U.S. House of

Representatives. Please send all future notices in this matter to me.


                                              Respectfully submitted,

                                              /s/ Douglas N. Letter
                                              DOUGLAS N. LETTER (D.C. Bar No. 253492)
                                                General Counsel




                                                 1
        Case 1:19-cv-01136-APM Document 16 Filed 05/01/19 Page 2 of 3



                                   OFFICE OF GENERAL COUNSEL
                                   U.S. HOUSE OF REPRESENTATIVES
                                   219 Cannon House Office Building
                                   Washington, D.C. 20515
                                   (202) 225-9700 (telephone)
                                   (202) 226-1360 (facsimile)
                                   Douglas.Letter@mail.house.gov

                                   Counsel for Intervenor-Defendant the Committee on
                                   Oversight and Reform of the U.S. House of
                                   Representatives

May 1, 2019




                                      2
         Case 1:19-cv-01136-APM Document 16 Filed 05/01/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on May 1, 2019, I caused the foregoing document to be filed via this Court’s

CM/ECF system, which I understand caused service on all registered parties. I further certify

that I caused a copy of the foregoing document to be served by email on counsel for defendant

Mazars USA LLP:

      Inbal P. Garrity
      BlankRome
      The Chrysler Building
      405 Lexington Avenue
      New York, NY 10175
      igarrity@blankrome.com




                                                    /s/ Douglas N. Letter
                                                    Douglas N. Letter
